United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604


                             May 8, 2001


By the Court:

MIDDLE TENNESSEE NEWS COMPANY,          ]   Appeal from the United
INCORPORATED, doing business as         ]   States District Court
AUSTIN BOOK AND MERCHANDISE,            ]   for the Southern District
        Plaintiff-Appellee,             ]   of Indiana, Indianapolis
                                        ]   Division.
No. 00-2296                 v.          ]
                                        ]   No. 97 C 1944
CHARNEL OF CINCINNATI,                  ]
INCORPORATED, CHARNEL OF                ]   Larry J. McKinney,
LOUISVILLE, INCORPORATED, CHARNEL       ]        Chief Judge.
COMPANY, INCORPORATED, et al.,          ]
        Defendants-Appellants.          ]
                                        ]


     The opinion of this court issued on this date in this matter
is corrected as follows:

      Change caption, second party title from
      “Defendant-Appellants" to "Defendants-Appellants."